Citation Nr: 1404565	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a gastrointestinal condition, to include residuals of abdominal injury.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active military duty during World War II, from August 1942 to December 1945, with participation in Rhineland and Ardennes campaigns. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Board reopened the claim for service connection for a gastrointestinal condition, to include residuals of abdominal injury, and remanded the claim for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also remanded the claim for TDIU for issuance of a statement of the case and to allow the Veteran the opportunity to perfect his appeal.  On remand, the Veteran perfected his appeal of the issue of TDIU and it is properly before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's a gastrointestinal condition, to include residuals of abdominal injury, did not have onset during or as a result of service, to include abdominal injuries during service.




CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal condition, to include residuals of abdominal injury, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in February 2011 with regard to the claim for service connection for gastrointestinal condition.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in June 2011.

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in August 2013.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Further, the Veteran was offered the opportunity to present testimony before a member of the Board and Decision Review Officer.  However, due to financial difficulties, the Veteran withdrew all requests for a hearing in October 2013.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran seeks service connection for a gastrointestinal condition, to include residuals of abdominal injury.  The Veteran did not have abdominal or gastrointestinal (GI) disorders at entrance to service.  Service treatment records show that the Veteran was treated for stomach upset in June 1944.  He was injured in a truck accident in April 1945.  The assessment was possible ruptured abdominal viscera.  Days later, the assessment was moderate contusion of the abdominal viscera.  The Veteran was admitted for gastroenteritis in May 1945.  The assessment was acute peritonitis.  He was treated for a GI disorder throughout May and June 1945.  Providers noted the Veteran's complaints of cramps in the lower abdominal area and also observed a boggy mass in the pelvis by the rectum.  The mass was presumed to have been an abscess that was resolving.  In June 1945, the Veteran reported that his cramps had worsened since the truck accident.  Other June 1945 treatment records show complaints of abdominal pain.  No additional complaints of abdominal pain or GI symptoms were noted in the service treatment records.  A separation examination is not of record.

Subsequent to service, in September 1953, the Veteran was treated for an inguinal hernia.  The October 1953 discharge report indicates that he had no GI complaints.  Treatment records are silent for complaint or treatment of GI symptoms until June 2005.  In June 2005, the Veteran completed a medical history form for a private Ear Nose and Throat (ENT) specialist.  He indicated that he had a history of a hernia and routine or recent reflux.  He also noted his allergy to lactose.  VA treatment records dated since January 2008 note his history of a hernia and gastroesophageal reflux disease (GERD) as well as his intolerance to lactose.

A January 2010 VA treatment record shows that the Veteran was being treated for active GERD.  In July 2010, he complained of frequent diarrhea, stating that he was having 2 to 3 episodes per day on bad days.  No assessment was made.  A September 2010 mental health record notes his report of having trouble with reflux and diarrhea.  His symptoms were exacerbated when he ate the "wrong foods."  The record states that he is lactose intolerant but not always adherent to the dietary restrictions.  Treatment records dated subsequent to January 2010 continue to reference the Veteran's GERD as well as his GI symptoms which were often exacerbated by his food choices and lactose intolerance.  None of the treatment records indicate that the Veteran's GI symptoms or diagnosis, to include GERD and lactose intolerance, had onset during or as a result of service.  At most, a January 2012 treatment record notes his GI symptoms, but states that the etiology for intermittent abdominal pain is unclear but that it is unlikely ischemia, irritable bowel disease, or celiac disease.  The provider said his symptoms were possibly due to lactose intolerance and dietary indiscretion.

The Veteran had a VA examination in August 2013.  The examiner summarized the Veteran's in-service vehicle accident that caused abdominal injury and resulted in hospitalization for one month.  The examiner noted that the accident did not require surgical intervention.  Diagnoses included celiac disease, lactose intolerance, and GERD.  The examiner noted that all indicated tests had been previously completed by either primary or specialist physicians and that no additional testing was ordered as the existing medical evidence and testing previously performed provided sufficient information on which to provide the opinion.  The examiner also indicated that the Veteran was competent to report his claimed condition and that he accepted the Veteran's claimed reports.  After reviewing the evidence and examining and interviewing the Veteran, the examiner opined that it is less likely than not that the Veteran's GI conditions were incurred in or caused by the claimed in-service injury, event, or illness.

Regarding GERD, the examiner stated that the Veteran's GERD was diagnosed in approximately 2003 and that the service treatment records are silent for treatment of the condition.  He said GERD is a common condition resulting from acid reflux upward into the lower esophagus and is most commonly a result of either dietary or mechanical causes, and sometimes a combination of both.  He stated that the condition affects 10 to 20 percent of the Western hemisphere and that symptoms are well controlled by taking appropriate measures.  With respect to the Veteran's in-service injury, the examiner noted that the Veteran did not have abdominal surgery and he was referred for evacuation for a "possible abdominal visceral injury."  The hospital eventually ruled out any further need for surgical intervention and the examiner found no service treatment record to support an actual visceral injury.  He said the post-service records also support the absence of any residual visceral injury.  The examiner observed that the available peer-reviewed medical evidence in published professional journals and texts provides insufficient evidence to support an opinion of causality between the in-service vehicle accident and crush injury, with possible abdominal visceral injury, and the Veteran's current GERD condition.  Thus, he found that the Veteran's GERD condition was not likely caused by or a result of the in-service vehicle accident in service with possible abdominal visceral injury.

Regarding lactose intolerance, the examiner said the Veteran was diagnosed with lactose intolerance in approximately 2011.  The examiner said the Veteran has been followed regularly by his generalist and had a specialist opinion rendered for this condition in 2012.  The examiner observed that the Veteran developed the condition as an older adult and that several decades had passed between his in-service injury and the onset of this common GI condition.  The examiner found no evidence of this condition pre-service or during service.  Further, the Veteran reported that onset was only a few years prior, with a noted several decade lag between the in-service injury and the onset of symptoms related to lactose intolerance.  The examiner stated that the available peer-reviewed medical evidence in published professional journals and texts provides insufficient evidence to support an opinion of causality between the in-service vehicle accident and crush injury, with possible abdominal visceral injury, and the Veteran's current lactose intolerance condition.  Therefore, the examiner found that "this veteran's GERD (sic) condition is not likely caused by or a result of the documented truck accident in service with possible abdominal visceral injury."  The Board notes the typographical error in the concluding, summarizing sentence, and finds that it is clear in the context of the paragraph, which is titled "Condition #2 (lactose intolerance)", that the examiner was referring to the Veteran's lactose intolerance and not GERD condition.  Thus, the Board finds that the typographical error is harmless.

Regarding celiac disease, the examiner observed that the Veteran was diagnosed with this condition in 2012 by his GI specialist after he was found to have anti-gliadin antibody seropositivity by his generalist.  His reports of bloating and belching and some food intolerance, coupled with the known lactose intolerance, prompted testing for the disorder.  The examiner observed that the service treatment records are silent for any reports of lactose intolerance, belching, bloating, or food intolerance of any type and that his post-service treatment records are silent for this condition until a few years ago.  The examiner pointed out the significant time lag between the onset of the condition and the in-service abdominal injury.  The examiner also explained that celiac disease is autoimmune in nature and shows limited causality to other GI conditions, though there is a slight association with GERD.  The examiner stated that the available peer-reviewed medical evidence in published professional journals and texts provides insufficient evidence to support an opinion of causality between the in-service vehicle accident and crush injury, with possible abdominal visceral injury, and the Veteran's current celiac disease.  Therefore, the examiner concluded that the Veteran's celiac disease was not likely caused by or a result of the documented vehicle accident in service.

Based on the foregoing, the Board finds that the medical evidence does not support a finding of service connection for any diagnosed GI disorders.  While the Veteran has current disabilities and had an injury and treatment for GI symptoms during service, the medical evidence does not show a nexus between the in-service and post-service disorders.  Importantly, the Veteran denied having GI symptoms in September 1953 and the first indication of subsequent GI disorders was not noted until June 2005.  Notably, the examiner found that GERD had onset in 2003.  Even using the examiner's date of 2003, this is approximately 58 years after separation from service for the onset of GERD.  Medical records show a gap of 60 years between service and the onset of lactose intolerance and a gap of 67 years between service and the onset or diagnosis of celiac disease, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  None of the medical records link his current disorders to service or to the vehicle accident in service.  Further, the VA examiner addressed each disorder and opined that none were likely caused by or a result of the in-service vehicle accident in service with possible abdominal visceral injury.  

The Board has also considered the Veteran's lay statements and finds that he is competent and credible to report his in-service injury and symptoms of his current GI disorders.  While the Board does not doubt that the Veteran had an abdominal injury during service, the Veteran, as a layperson without medical expertise, is not competent to provide a nexus opinion between his current disorders and his in-service abdominal injury.  Simply, the etiology of his current disorders cannot be observed by laypersons.  Notably, the Veteran has not contended that his disorders had onset during service and have persisted to present day and the medical evidence does not support such a theory of entitlement.  As noted above, the Veteran explained to the VA examiner that his disorders had onset later in life.  Thus, the competent and credible evidence does not support a finding of service connection based on chronicity of the disorders.  Further, even if the Veteran had alleged that his GI disorders were chronic during and since service, none of his disorders are listed under 38 C.F.R. § 3.309(a).  Consequently, service connection cannot be granted based on chronic diseases or continuity of symptomatology.  38 C.F.R. § 3.303(b).

Upon review, the Board concludes that absent any indication of a chronic disability involving the Veteran's gastrointestinal system during service or within several years after service, there is no basis for finding that the currently-shown disabilities had their inception during service.  Although the Board has acknowledged the abdominal injury that occurred during service as a result of a vehicle accident, there is no evidence whatsoever of any chronic impact on his digestive system, and generally-accepted medical principles would not indicate such a relationship.  Again, the Veteran does not possess the requisite medical expertise necessary to present an authoritative opinion on a complex medical matter such as this one.

The medical opinions of record weigh against any connection between the abdominal injury he experienced in service and his current disabilities, and indeed, the informed medical opinions weigh against any connection to service at all.  No other connection is apparent upon careful review.  The preponderance of the evidence is against service connection for a gastrointestinal condition, to include residuals of abdominal injury, and the appeal must be denied.


ORDER

Service connection for a gastrointestinal condition, to include residuals of abdominal injury, is denied.








REMAND

Reason for Remand: To issue notice to the Veteran of the information or evidence needed to substantiate the claim for TDIU.

The Board apologizes for the delay but finds that an additional remand is warranted in this case.  The Veteran filed his claim for a TDIU in February 2011; however, VA did not issue a letter notifying him of the information or evidence needed to substantiate the claim or of his and VA's respective duties for obtaining evidence.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Accordingly, this matter must be remanded to allow for issuance of a letter notifying the Veteran of the information or evidence needed to substantiate the claim for TDIU and notifying him of his and VA's respective duties for obtaining evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Send the Veteran a letter which provides proper and complete notice regarding the claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b).

2. Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. After completing the above, and awaiting the requisite time for the Veteran to respond, adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, to include whether referral for consideration on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


